DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 11-27, 29-32 are pending. Claims 11-27 are withdrawn. Claims 1 and 29-32 are examined.

Claim Rejections - 35 USC § 112
Written Description
Claims 1 and 29-30 remain and new claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained for the reasons of record set forth in the Official action mailed 9/02/2021. Applicant’s arguments filed 12/01/2021 have been considered but are not deemed persuasive.
Applicant asserts that the amendment of claim 1 to recite “the [cannabis] plant comprising cDNA fragments from Arabidopsis and that induce trichome expression on at least some fan leaves during the vegetative growth cycle, wherein said leaves have at least 10 mass % of cannabinoids measured at the end of the flowering cycle” should move the claim past the rejection does not address the lack of any DNA sequence structural information within the claims.

Applicant only describes the expression of an unspecified full length Arabidopsis AtEGL3 sequence (i.e. Arabidopsis thaliana Enhancer of Glaborous 3, the sequence identity of which is unspecified) as inducing trichomes on fan leaves producing THC of 10.6 mass %.
Applicant fails to describe a representative number of unspecified cDNA or fragments thereof that induce trichomes when expressed heterologously in cannabis plants yielding levels of cannabinoids of at least 10% of the total mass of the plant’s fan leaves measured at the end of the flowering phase of the plant. Further, Applicants fail to describe common genetic structural features such as the sequence identity of the any of the cDNA or fragments thereof that induce trichomes and yield 10 mass % cannabinoids at the end of the flowering phase, or the sequence identity of the AtEGL3 gene or fragments thereof that induce trichomes in fan leaves of cannabis. Given the lack of description of either a plant comprising levels of cannabinoid compounds greater than 10.% of the total mass of the transformed plant’s fan leaves that grew trichomes; or the cDNA fragments that induce trichomes as broadly claimed.
In addition, there was no measurement of the percentage of area covered by trichomes in the fan leaves that had trichomes. Paragraph 80 of the specification states that some of the fan leaves were covered with trichomes but to what extent e.g. 25%, 50%, 75% or 100%; there is no description at all. Further there is no measurement of cannabinoid compounds or cannabinoids in the fan leaves other than THC; and thus it remains yet to be determined what features identify the broadly claimed genus of transgenic cannabis plants of the instant claims, and thus the specification fails to provide an adequate written description to support the breath of the claims.

Enablement
Claims 1 and 29-30 remain and new claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is maintained for the reasons of record set forth in the Official action mailed 9/02/2021. Applicant’s arguments filed 12/01/2021 have been considered but are not deemed persuasive.
Applicant asserts that the amendment of claim 1 to recite “the [cannabis] plant comprising cDNA fragments from Arabidopsis and that induce trichome expression on at least some fan leaves during the vegetative growth cycle wherein said leaves have at least 10 mass % of cannabinoids measured at the end of the flowering cycle” should move the claim past the rejection does not address the lack of any structural information within the claims.
Applicant does not teach the identity of any specific cDNA or fragments thereof “not of the genus cannabis” that induce trichomes on fan leaves of at least 10 mass %.
Applicant only teaches the expression of an unspecified full length Arabidopsis AtEGL3 sequence (i.e. Arabidopsis thaliana Enhancer of Glaborous 3, the sequence identity of which is unspecified) as inducing trichomes on fan leaves producing THC of 10.6 mass %.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or 
Applicant teaches a transformed cannabis plant heterologously expressing AtEGL3 having 10.6 mass % THC in some fan leaves measured at the end of the flowering cycle that were covered in trichomes to an unspecified extent during the vegetative growth phase. There was no measurement of the percentage of area covered by trichomes in the fan leaves that had trichomes. Paragraph 80 of the specification states that some of the fan leaves were covered with trichomes and to what extent e.g. 25%, 50%, 75% or 100%; there is no description or teaching at all. Further there is no measurement of cannabinoid compounds in the fan leaves other than THC.
Applicants do not teach any AtEGL3 transformed cannabis plants having levels of cannabinoid compounds greater than 10% of the total mass of the plants trichome covered fan leaves other than 10% THC in fan leaves having trichomes greater than the control plant.  
The state-of-the-art is such that one of skill in the art cannot predictably increase the number and location of glandular trichomes for improving the production of cannabinoid compounds in plants because the level of knowledge in the art is underdeveloped for modifying or increasing transcriptional control of development of glandular trichomes and for regulating the expression and interaction of the various metabolic pathways to the extent required to increase any one or combination of the myriad of cannabinoid compounds (as broadly claimed) to greater than 10% of total mass of trichome covered fan leaves, e.g. 80-100% of total mass of trichome covered fan leaves (See Abstract of Huchelman, A. et al., Plant Physiology, September 2017; Vol. 175, pp. 6-22). 

Given the lack of guidance in the art and in the instant specification for making a cannabis plant having greater than 10 mass % cannabinoid compounds of the plant’s total mass of fan leaves and increasing the level of any number of unspecified cannabinoid compounds, undue trial and error experimentation would be required for one of ordinary skill in the art to modify and select for one or combination of cannabinoid metabolic traits in a multitude of modified cannabis plants.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.


	All claims remain rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663